UNITED STATES COURT OF APPEALS
                                          Tenth Circuit
                               Byron White United States Courthouse
                                        1823 Stout Street
                                     Denver, Colorado 80294
                                         (303) 844-3157
Patrick J. Fisher, Jr.                                                                 Elisabeth A. Shumaker
Clerk                                                                                  Chief Deputy Clerk

                                                May 13, 1997


        TO:      All recipients of the captioned order and judgment

        RE:      96-4064, USA v. Ignacio
                 May 9, 1997


                 Please be advised of the following correction to the captioned decision:

              Due to formatting errors, the text of the order and judgment was center justified.
        A corrected copy is attached for your convenience.


                                                           Very truly yours,

                                                           Patrick Fisher, Clerk



                                                           Susie Tidwell
                                                           Deputy Clerk

        encl.
                                                                               F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit

                                                                                MAY 9 1997
                        UNITED STATES COURT OF APPEALS

                                      TENTH CIRCUIT                        PATRICK FISHER
                                                                                     Clerk



 UNITED STATES OF AMERICA,

                Plaintiff-Appellee,
                                                             No. 96-4064
           v.                                          (D.C. No. 2:95CR 0153C)
                                                              (D. Utah)
 BERNARD IGNACIO, JR.,

                Defendant-Appellant.




                               ORDER AND JUDGMENT*


Before BRISCOE, LOGAN and LUCERO, Circuit Judges.



       Defendant Bernard Ignacio, Jr. appeals his conviction after a jury found him guilty

on the first of two counts of aggravated sexual abuse within Indian country, in violation

of 18 U.S.C. §§ 2241(a)(1) and 1153(a). Defendant asserts that we must reverse his




       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
conviction because the verdicts were inconsistent. We reject defendant’s claim of error

for two reasons.1

       First, the verdicts were not inconsistent. The two counts contained different

elements: Count I required the jury to find that defendant forced the victim to have

vaginal intercourse; Count II required the jury to find that defendant forced the victim to

have anal intercourse. The victim testified that defendant forced her to have both vaginal

and anal intercourse. Defendant testified that the victim consented to vaginal intercourse

and that no anal intercourse occurred. Based on this evidence the jury could have found

that defendant forced the victim to have vaginal intercourse (Count I) and also could have

found that there was no forced or consensual anal intercourse (Count II).

       Second, “even if we did find the jury’s verdict to be inconsistent, it would not be a

basis to reverse Defendant’s conviction.” United States v. Hanif, 1 F.3d 998, 1004 (10th

Cir.), cert. denied, 510 U.S. 1001 (1993). In Dunn v. United States, 284 U.S. 390 (1932),

the Supreme Court first stated the general rule that consistency in verdicts in criminal

trials is not required. Although some circuits developed exceptions to that rule, in United

States v. Powell, 469 U.S. 57, 69 (1984), the Court reaffirmed Dunn, stating that “there is

no reason to vacate [a] conviction merely because the verdicts cannot rationally be



       1
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore ordered
submitted without oral argument.

                                            -3-
reconciled.” The cases to the contrary on which defendant relies are state court cases

decided before Powell. See Marsh v. State, 393 N.E.2d 757 (Ind. 1979); People v. Wells,

369 N.Y.S.2d 538 (N.Y. App. Div. 1975); People v. Bullis, 294 N.Y.S.2d 331 (N.Y. App.

Div. 1968).

       Because inconsistency of verdicts is not a basis on which to challenge a verdict,

the government characterizes defendant’s claims as a challenge of the sufficiency of the

evidence on Count I. Although insufficiency of the evidence “should not be confused

with the problems caused by inconsistent verdicts,” Powell, 469 U.S. at 67, we have

reviewed the record and are satisfied that the evidence supports a rational determination

that the defendant was guilty beyond a reasonable doubt of aggravated sexual abuse for

the vaginal rape alleged in Count I.2



       2
          The evidence included testimony by the victim, who identified defendant in
court. II R. 50. She testified that after being introduced to defendant by an acquaintance
at a bar, she ran into defendant at another bar and reluctantly agreed to give him a ride
home. Id. at 49-58. After they arrived in front of defendant’s home defendant took her
car keys, and when she tried to run away toward an approaching car he grabbed her and
took her behind the house, id. at 69-71, forced her to the ground and raped her, id. at 71-
77. She testified that he forced her to have both vaginal and anal intercourse. After the
attack the victim drove to her ex-husband’s home and told him that she’d been raped. Id.
at 92. Her ex-husband testified at trial to that effect. Id. at 31-34. Law enforcement
officers found defendant hiding near the victim’s ex-husband’s home. III R. 78. A
physician testified that he examined the victim, and that she was upset and had injuries,
including an abrasion near the anus, that were consistent with forced or consensual
intercourse although in his opinion it was a forcible assault. Id. at 43-47. Although
defendant asserted that he had consensual vaginal intercourse with the victim, IV R. 44-
45, he admitted that before any sexual contact the victim had run away from him, and that
he ran after her, grabbed her, and carried her back to the car. Id. at 37-42.

                                           -4-
AFFIRMED.

                  Entered for the Court

                  James K. Logan
                  Circuit Judge




            -5-